                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JOEL DRAIN,                                           Case No. 1:19-cv-117
      Plaintiff,
                                                      Barrett, J.
       vs                                             Bowman, M.J.

MRS. SAWYERS, et al.,                                 REPORT AND
      Defendants.                                     RECOMMENDATION


       Plaintiff has filed a request for issuance of a temporary restraining order and/or

preliminary injunction in connection with a prisoner civil rights complaint brought under 42

U.S.C. § 1983. The matter is currently before the Court on the motion, plaintiff’s memorandum

in support of the motion, and the State of Ohio’s response in opposition. (Doc. 2, 17, 18).

       For the reasons stated below, it is recommended that plaintiff’s motion be denied.

1. Factual Background

       Plaintiff filed a prisoner civil rights complaint pursuant to 42 U.S.C. § 1983, alleging

Eighth Amendment deliberate indifference to her serious medical needs. Specifically, plaintiff

claims that despite being diagnosed with gender dysphoria in early 2017, she was denied

treatment while at SOCF, resulting in a risk of suicide and two attempts at auto-castration. (See

Doc. 10 at PageID 128). Plaintiff filed a motion for a preliminary injunction and/or temporary

restraining order with her complaint. Plaintiff seeks relief in the form of a Court order requiring

that the defendants provide her with psychotherapeutic counseling for gender dysphoria and

hormone treatment. (Doc. 2 at PageID 51).

       On March 5, 2019, the Court granted plaintiff in forma pauperis status and ordered

service on the six named defendants. (Doc. 10, 12). On the same date, the Court issued an

Order for defendants to file a response to plaintiff’s request for issuance of a temporary
restraining order and/or preliminary injunction. (Doc. 13).

          In response to the motion, the State of Ohio 1 contends that steps have been taken to treat

plaintiff’s medical needs since she filed her motion. (Doc. 18). On March 18, 2019, plaintiff

was transported to the Franklin Medical Center and the response indicated that she would be

transferred to the Residential Treatment Unit (RTU) at Warren Correctional Institution (WCI) as

soon as a bed becomes available. (Doc. 18-1, Moorman-Jamison Decl. at PageID 206).

According to ODRC Chief of the Bureau of Behavioral Health Services, Teresa Moorman-

Jamison, the RTU’s are the highest level of care offered to inmates in need of behavioral health

services. Moorman-Jameson attests that plaintiff’s care will be closely monitored by many

high-level ODRC employees, including psychiatrists, nurse practitioners, psychologists, social

workers, nurses and other specialized mental health professionals. (Id. at PageID 206–207). In

the RTU, therapists will be able to address plaintiff’s counseling needs, plaintiff’s diagnosis of

gender dysphoria will be confirmed and, if appropriate, hormone treatment will be administered

in compliance with ODRC policy. According to Moorman-Jameson, plaintiff’s evaluation and

treatment will occur as soon as possible. (Id. at PageID 207).

          On April 1, 2019, plaintiff filed a notice of change of address, indicating that she has

been transferred to WCI. (Doc. 22).

2. Opinion

          In determining whether to issue a preliminary injunction, this Court must balance the

following factors:

          1.       Whether the party seeking the injunction has shown a “strong” likelihood
                   of success on the merits;


1
    The State of Ohio has filed its response as an interested party. (See Doc. 18 at PageID 198).
                                                           2
       2.      Whether the party seeking the injunction will suffer irreparable harm absent
               the injunction;

       3.      Whether an injunction will cause others to suffer substantial harm; and

       4.      Whether the public interest would be served by a preliminary injunction.

Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000); United Food & Commercial Workers

Union, Local 1099 v. Southwest Ohio Regional Transit Authority, 163 F.3d 341, 347 (6th Cir.

1998); Southern Milk Sales, Inc. v. Martin, 924 F.2d 98, 103 n.3 (6th Cir. 1991). The four

factors are not prerequisites, but must be balanced as part of a decision to grant or deny

injunctive relief. Leary,228 F.3d at 736; Performance Unlimited v. Quester Publishers, Inc., 52

F.3d 1373, 1381 (6th Cir. 1995). A preliminary injunction is an extraordinary remedy that

should only be granted if the movant carries his burden of proving that the circumstances clearly

demand it. Leary, 228 F.3d at 739.

       The Court finds that a preliminary injunction is not warranted at this stage of the

proceedings. As an initial matter, the undersigned finds that plaintiff has not met her burden to

demonstrate a strong likelihood of success on the merits. Cf. Perdue v. Morgan, No. 1:13-cv-

878, 2014 WL 4912924, at *4 (S.D. Ohio Sept. 30, 2014) (noting the significant burden for a

plaintiff under the Eighth Amendment in denying preliminary injunctive relief). Furthermore,

as indicated in the State of Ohio’s response and by plaintiff’s subsequent transfer, it appears

plaintiff’s medical needs are being addressed by the ODRC. Specifically, plaintiff seeks relief

in the form of counseling for gender dysphoria and hormone treatment. Moorman-Jamison

attests that WCI has therapists to address plaintiff’s counselling needs associated with gender

dysphoria and that plaintiff’s evaluation and treatment—including hormone treatment if plaintiff

is an appropriate candidate—is being carried out as soon as reasonably possible. (See Doc. 18-

                                                 3
1, Moorman-Jamison Decl. at PageID 207). Accordingly, the ODRC is attending to plaintiff’s

medical needs as she pursues this action and it does not appear that plaintiff will suffer

irreparable harm without the injunction.

       Furthermore, a preliminary injunction is also not warranted in this case because the

purpose of a preliminary injunction—to preserve the status quo until a trial on the merits can be

held, see Martin, 924 F.2d at 102—would not be served. The present status quo in this case is,

according to plaintiff, that defendants have been deliberately indifferent to her medical needs.

The remedy plaintiff presently seeks is more than an injunction maintaining the status quo; she

seeks an Order from this Court requiring defendants to affirmatively correct constitutional

deficiencies yet to be proven. Such affirmative relief is generally beyond the scope and purpose

of preliminary injunctive relief. See id.

       Accordingly, in sum, it is RECOMMENDED that plaintiff’s request for a preliminary

injunction (Doc. 2) be DENIED.




                                                        s/ Stephanie K. Bowman
                                                      Stephanie K. Bowman
                                                      United States Magistrate Judge




                                                 4
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


JOEL DRAIN,                                           Case No. 1:19-cv-117
      Plaintiff,
                                                      Barrett, J.
       vs                                             Bowman, M.J.

MRS. SAWYERS, et al.,
      Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 5
